Citation Nr: 1107572	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder of the 
feet, claimed as fungus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from October 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Hartford, Connecticut.   

This matter was previously before the Board in October 2009, at 
which time it was remanded for further development.  

The issue of entitlement to service connection for a skin 
disorder order of the feet is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, PTSD was 
incurred in service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2110).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Psychiatric Disorder, to include PTSD

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions. see Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, such as psychoses, will be presumed to 
have been incurred in service if they had become manifest to a 
degree of ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that establishing service connection for PTSD 
requires specific findings.  These are (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2010).  The diagnosis of PTSD must comply with the criteria set 
forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric Association 
(DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does 
not establish that a veteran engaged in combat with the enemy.  
Id.  Whether the veteran engaged in combat with the enemy is 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  West v. Brown, 7 Vet. 
App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.

At the outset, the Board notes that the Veteran is the recipient 
of both the Purple Heart and Combat Infantry Badge.  As such, he 
has satisfied the stressor requirement aspect of the equation.  

Treatment records associated with the claims folder reveal that 
the Veteran was diagnosed with anxiety in September 1999 and 
January 2000.  He was given Valium and Prozac at that time.  

In August 2005, the Veteran requested that service connection be 
granted for PTSD/anxiety due to his military service.  

VA treatment records obtained in conjunction with the Veteran's 
claim reveal that a PTSD screen performed as part of a January 
2006 outpatient visit was negative.  

In a statement accompanying his August 2006 substantive appeal, 
the Veteran indicated that when he was discharged from service, 
he noticed having trouble doing simple things.  He stated that he 
had trouble going to public places, movies and restaurants, and 
being around people he did not know.  The Veteran noted that he 
worked the night shift at the factory so he would not have to be 
around people.  He stated that he had lived alone for 30 years.  
He reported that he learned to control the constant anxiety and 
then went to work at his Uncle's sheet metal shop.  The Veteran 
noted that he went to the doctor for chest pain and was given 
Valium.  He went to another doctor and was given Prozac.  He 
indicated that every once in a while he would dream of being 
drafted and would get upset for weeks.  

In October 2009, the Board remanded this matter for further 
development, to include a VA psychiatric examination.  

The examiner was afforded the requested examination in February 
2010.  She noted that the claims folder was not available for 
review at that time.  The examiner stated that the Veteran 
explained that he experienced terrifying events in service.  He 
noted that he was shot in the right hand.  He also reported being 
dropped out of a helicopter in Saigon.  He further noted seeing a 
number of people being shot to death.  The Veteran denied 
experiencing any other traumatic events during his lifetime.  He 
noted having a dream every several months that he was drafted.  
He stated he would be upset for days after that.  The Veteran 
noted that he did not dwell on the deaths he witnessed in 
Vietnam.  He indicated that he had not had intrusive war-related 
thoughts or images for 15 years and denied reexperiencing other 
symptoms.  

The Veteran stated that he was unwilling to speak about his 
service.  He also noted that he did not watch war movies.  He 
described feeling anhedonic for about the first seven or eight 
years following service.  During that time period he also avoided 
people and social events, such as weddings, where he could feel 
trapped.  He noted continued limited avoidance of people and 
stated that he saw friends one time a week and that these people 
had been his friends since childhood.  He had not made any new 
friends since the war.  The Veteran also described a persistent 
restricting range of emotion since serving in Vietnam.  He denied 
having difficulty remembering events from the war or a sense of a 
foreshortened future.  

The Veteran described having sleep disturbance several nights per 
week for many years.  He also reported having hypervigilance 
which he attributed more to his job.  He noted checking the 
safety of his house for about 15 minutes but stated that he had 
only done this since he moved to a house near the woods and 
indicated that he did not do this when he first got out of the 
military and was living in a less wooded area.  

The Veteran denied ever having had a period of depression or 
significant symptoms of depression.  He reported having to leave 
the business he owned due to financial issues but denied feeling 
bad about this.  The Veteran also denied any symptoms of mania or 
psychosis.  He further denied having any obsessive or compulsive 
symptoms.  He reported having been anxious in social settings for 
many years.  Making phone calls also could make him nervous.  He 
stated that he did not go to parties.  Most of his anxiety with 
social events came after the war.  The Veteran indicated that 
this had not interfered with work or his marriage.  He also 
denied significant symptoms of worry or anxiety in general.  He 
did acknowledge having some restlessness and pacing the house if 
he were anxious.  He indicated that he had not had a panic attack 
in years but that prior to that they would appear out of the blue 
and on a weekly basis.  

The Veteran stated that he had lived with his wife for 12 years.  
He had one step-child who lived with them and another who did 
not.  He reported having had no childhood problems.  The Veteran 
denied having ever received any mental health treatment.  
Psychodiagnostic testing revealed that the Veteran endorsed a 
level of symptomatology below suggested cutoffs for the presence 
of PTSD.  Following mental status examination, the examiner 
rendered an Axis I diagnosis of no psychiatric diagnosis.  

The examiner indicated that it appeared that the Veteran may have 
had a remote history of PTSD in the seven or eight years 
following service, and by his report, symptoms at that time were 
likely related to multiple inservice stressors.  However, the 
examiner stated that the Veteran did not meet the current 
criteria for PTSD.  She noted that it seemed that other areas of 
anxiety in general were higher upon his return from Vietnam, and 
that there may have been a remote history of possible panic 
disorder.  However, he denied having had a panic attack in 15 
years.  She stated it might be appropriate to retroactively 
consider the effect of anxiety symptoms on remote past 
functioning.  The examiner indicated that the Veteran was not 
thought to display a level of symptomatology consistent with 
PTSD.  He was also thought to not have a panic disorder.  The 
examiner noted that the Veteran mentioned that he was still 
uncomfortable in some social situations.  She stated that while 
some anxiety persisted, the Veteran did not seem meet the 
criteria for social phobia or the criteria for generalized 
anxiety or depression, and there was no apparent history of such.  

In a February 2010 addendum, the examiner indicated that the 
claims file had been received and reviewed.  She noted the medals 
the Veteran had received and that he had sustained combat wounds.  
She also noted the findings in the private treatment records and 
that the Veteran had been on medication for anxiety.  She further 
observed that a 2006 PTSD screen was negative.  She noted there 
was nothing in the file to contradict her prior findings.  

The examiner indicated that the symptoms the Veteran currently 
reported were thought to be subthreshold for a diagnosis of a 
mental disorder, including PTSD.  She noted that it was still 
felt that the Veteran may have had a history of PTSD in the seven 
or eight years following service, which were related to multiple 
inservice stressors.  However, he did not meet the current 
criteria for PTSD.  She further stated that other areas of 
anxiety were higher upon the Veteran's return from Vietnam; 
however, the Veteran denied having had a panic attack for 15 
years.  She reported that it might be appropriate to 
retroactively consider the effect of anxiety symptoms on remote 
past functioning.  

Subsequent to the issuance of the November 2010 supplemental 
statement of the case, the Veteran submitted evidence in support 
of his claim with the appropriate waiver.  

In a December 2010 letter, the Veteran's wife indicated that the 
Veteran suffered from mental problems due to the Vietnam War.  
She stated that the Veteran hardly ever slept and that if he did 
he would cry, flinch, and have cold sweats.  She reported that 
she could not even touch him.  She further indicated that he 
always had a baseball bat under his bed.  She stated that when he 
was approached he would be afraid and back away.  She noted that 
she often found him crying while he was sitting and watching 
television.  

In a December 2010 letter, the Veteran's private physician, G. 
Tripodi, M.D., indicated that the Veteran was a Vietnam War 
veteran affected by PTSD.  As a result of this, the Veteran had 
sleepless nights, recurring memories of fighting episodes, and 
cold sweats.  He was also afraid to sleep with his wife as he 
feared he would harm her in his sleep.  He noted that the Veteran 
required that someone be with him all the time.  

The Board notes that for a Veteran to prevail in his claim it 
must only be demonstrated that there is an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 
54 (1990). While the evidence does not overwhelmingly support the 
grant of service connection for PTSD, it cannot be stated that 
the preponderance of the evidence is against the claim.

As noted above, the Veteran has the requisite stressors for the 
grant of service connection for PTSD.  The question is whether he 
meets the criteria necessary for a diagnosis of PTSD.  The Board 
notes that the February 2010 VA examiner indicated that the 
Veteran did not meet the criteria for a diagnosis of any current 
psychiatric disorder.  She stated that while the Veteran had 
certain symptoms, these were noted to be a subthreshold for a 
currant diagnosis of a mental disorder, including that of PTSD.  
The examiner went onto cite certain facts reported by the Veteran 
to support her opinion, including the Veteran reporting that he 
had not had a panic attack in 15 years.

In contrast, the symptoms reported by the Veteran's wife, who has 
cared for the Veteran on a daily basis, indicate a stark contrast 
to the symptoms reported in the February 2010 report.  The 
Veteran's wife's reports of his symptoms are bolstered by the 
Veteran's private physician, who diagnosed the Veteran as having 
PTSD, with the basis for the diagnosis being the Veteran's 
sleepless nights, his recurring memories of fighting episodes, 
and his fear of sleeping with his wife as he might harm her.  He 
also noted that the Veteran could not be left alone.  In 
addition, based upon the report of the VA examiner, there is no 
doubt that she believes that the Veteran had PTSD/anxiety at some 
point following his return from Vietnam.  

The evidence is at least in equipoise as to whether the Veteran 
currently has PTSD related to his period of service.  In such a 
case, reasonable doubt must be resolved in favor of the Veteran.  
Thus, service connection is warranted for PTSD.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of service connection for a 
psychiatric disorder, to include PTSD, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on this 
claim, further assistance is not required to substantiate that 
element of the claim.


ORDER

Service connection for PTSD is granted.  


REMAND

With regard to the claim of service connection for a skin 
disorder of the feet, claimed as fungus, in its October 2009 
remand, the Board noted that the RO conceded that the Veteran was 
treated for a foot fungus in service, but then denied this 
disorder based on the evidence showing treatment for a post 
service foot fungus unrelated to the disability in service.  The 
Board observed that a review of the evidence reflected treatment 
for athlete's foot in service in December 1966 and treatment for 
toenail fungus in November 2001 and onychomycosis in December 
2003. 

The Board further noted that on the August 1965 pre-service 
examination, the feet were reported as normal but the 
accompanying report of medical history was positive for a history 
of athlete's foot.  The Board indicated that a VA examination was 
necessary and readjudication of the issue had to include 
consideration of applicability of the provisions of presumption 
of soundness and aggravation of a preexisting condition.  

The Board further observed that the Veteran, in his March 2006 
notice of disagreement, also raised the possibility that the foot 
fungus was being aggravated by his service-connected diabetes, 
thus examination and readjudication had to also address the 
possibility of service connection secondary to diabetes.

The Board requested that the Veteran be scheduled for a VA skin 
disorders examination to determine the nature and etiology of the 
Veteran's claimed skin disorder involving the feet.  The 
examination was to be conducted by an appropriate specialist in 
dermatology, to determine whether any claimed skin disorder(s) 
involving the feet was due to or aggravated by service, to 
include whether it was secondary to his service-connected 
diabetes.  The examiner was requested to provide an opinion as to 
(1) whether the Veteran had a current skin disorder of either or 
both feet and (2) whether any diagnosed skin disability involving 
the both feet at least as likely as not began in service.  The 
examiner was to discuss the treatment for any and all skin 
disorders affecting the feet that were shown in the service 
medical records when addressing this question.  If the skin 
disorder of the feet was found to preexist service, the examiner 
was to discuss whether (1) it was at least as likely as not that 
any such disorder(s) preexisted service that was not noted on 
entrance into service, (2) If the skin disorder of the feet 
preexisted service was it at least as likely as not that the 
Veteran's current skin disorder of the feet was permanently 
aggravated/increased in disability during his service or was it 
more likely than not that such increase was due to the natural 
progress of the disease?  The examiner was also to state whether 
it was at least as likely as not that any skin disorder(s) of the 
feet was being caused, or aggravated, by diabetes.  He was to 
provide complete rationales for all conclusions reached.

After completion of the above, the AOJ was to readjudicate the 
Veteran's service connection claims, including any additional 
evidence obtained by the RO on remand.  To this end, the AOJ was 
to consider and discuss the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), regarding the preexisting issue.  If any determination 
remained unfavorable to the appellant, he and his representative 
were to be provided with a supplemental statement of the case, 
which included the provisions of 38 C.F.R. § 3.310 regarding the 
secondary service connection issue, and be afforded an 
opportunity to respond before the case was returned to the Board 
for further review.

In conjunction with the Board remand, the Veteran was afforded a 
VA examination in February 2010.  Following examination, the 
examiner rendered diagnoses of athlete's foot by history, with 
normal examination today, with subjective reporting of recurrent 
problems since service documentation, and no residual functional 
impairment; and onychomycosis, with subjective reporting of 
recurrent problems since service with no objective documentation, 
and no residual functional impairment.  The examiner indicated 
that based on the lack of objective documentation of recurrent 
problems from discharge up to 2001, he could not resort without 
mere speculation the likelihood that the skin/nail disability 
involving both feet began in service.  

The Board notes that the examiner did not address what 
relationship, if any, there  was between Veteran's service-
connected diabetes and athlete's foot/onychomycosis as was 
required in the Board remand.  The examiner also did not provide 
the requested opinion as to whether any diagnosed skin disorder 
was related to the Veteran's period of service, to include 
whether it preexisted service, and, if so, whether it was 
aggravated by the Veteran's service.  It further appears that the 
examiner was not a dermatologist.  

The RO/AMC also did not consider and discuss the ramifications of 
VAOPGCPREC 3-2003 and the holding in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), regarding the preexisting issue, nor did 
it include the provisions of 38 C.F.R. § 3.310 regarding the 
secondary service connection issue or discuss the issue of 
secondary service connection in the November 2010 supplemental 
statement of the case as was requested in the Board remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board were not complied with, the Board erred as a 
matter of law when it failed to ensure compliance.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatological examination by a 
dermatologist to determine the nature and 
etiology of any skin disorder of the feet, 
to include the toenails.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder made be made available to 
the examiner for review in conjunction with 
the examination and must be reviewed prior 
to rendering any opinions, with said review 
being noted in the report. 

As it relates to a skin disorder of the 
feet/toenails, the examiner is requested to 
render the following opinions:

(a) Does the Veteran currently have a skin 
disorder of the feet/toenails?  If so, what 
is the etiology of this disorder and is it 
at least as likely as not (50 percent or 
more) related to service?

(b) Did the Veteran have a skin disorder of 
the feet/toenails at the time of his 
entrance into active service, and if so, 
what was the nature of this disability?

(c) If the Veteran entered service with a 
foot/toenail disorder did this disorder 
increase in severity during service and if 
so, did the increase in severity represent 
simply a temporary or intermittent flare-up 
of the pre-service condition without 
worsening of the underlying condition or 
did the increase in severity represent a 
worsening of the underlying condition 
beyond the natural progress of the 
disorder?  The examiner should make 
specific reference to any inservice 
treatment/findings when rendering the above 
opinions.  

(d) If not, is it at least as likely as not 
that the Veteran's service-connected DM 
caused or aggravated (permanently worsened) 
any current skin disorder of the 
feet/toenails?  

Complete detailed rationale should be 
rendered with regard to each opinion.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

2.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the above, the 
AOJ/AMC should readjudicate the Veteran's 
service connection claims, including any 
additional evidence obtained by the RO on 
remand.  To this end, the AOJ should 
consider and discuss the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, regarding the preexisting 
issue.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes the provisions of 38 C.F.R. 
§ 3.310 regarding the secondary service 
connection issue, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


